DETAILED ACTION
The amendment filed on 5/11/22 has been received and considered. By this amendment, Claim 18 has been amended, cancelled, or added. Claims 1-12 and 22 remain withdrawn.
Response to Arguments
Applicant's arguments filed 5/11/22 have been fully considered but they are not persuasive. Applicant argues that Tuseth’s guide wire is used to teach both the flexible needle and a guide wire. The examiner considers the claim, as written, requires a flexible needle and not a needle made of a flexible material. The difference here is that Tuseth’s needle is flexible because it is able to move around or “easily modified to respond to altered circumstances or conditions” (Oxford Languages definition of “flexible”). This flexibility is offered by the guide wire, but that does not take away from Tuseth’s needle being flexible.
Applicant further argues that the fixation element of Shuros would cause Tuseth’s device to get lodged before arriving to the desired location, in this case, the triangle of Koch region. However, Shuros teaches that the fixation element remains retracted until it reaches the target location (see par. 74). Not only that, both Tuseth and Shuros approach the target tissue through a cavity or heart chamber (see atrium 3 in Tuseth and right atrium 26 in Shuros) so the fixation element does not run the risk of getting lodged in undesired tissue.
Finally, the claim, as written, does not require any structure for performing the intended use of attachment to the triangle of Koch region. Tuseth and Shuros disclose every structural element required to perform the act of attaching to that specific region. 
Claim Objections
The objection of Claim 18 made in the previous Office Action is withdrawn in view of the amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuseth (PG Pub. 2015/0258312) in view of Shuros et al. (PG Pub. 2014/0067036).
Regarding Claim 13, Tuseth discloses a medical device delivery system comprising:
a fixation sheath (see working sheath 21; Fig. 7C; par. 88);
a steerable element (see support sheath 22; Fig. 7C; par. 100) configured to steer the fixation sheath;
a flexible needle (see needle 19; Fig. 7C) at least partially disposable in a lumen of the fixation sheath; and a guide wire (see guide wire 19b; Fig. 7C) at least partially disposable in the lumen of the fixation sheath (see par. 100). The examiner considers the needle is flexible when there is a gap between 19a and 19c (see Fig. 6B) Furthermore, the guide wire is partially disposable in a lumen of the fixation sheath because the guide wire is inside the needle, which is disposable in a lumen of the fixation sheath (see Fig. 7A). Tuseth does not disclose a fixation element on the fixation sheath. Shuros discloses a similar lead delivery system having a fixation sheath (see inner guide catheter 50) comprising a fixation element (see fixation element 16) attachable to a right-atrial endocardium in the triangle of Koch region in the right atrium of a patient’s heart (see Fig. 7 and 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a fixation element on the fixation sheath because Shuros teaches that the fixation element helps to make contact with the tissue before the lead/device is advanced through the fixation sheath (see par. 80), thereby providing bracing support (see par. 84). The examiner considers the fixation element is capable of being attached to a right atrial endocardium in the triangle of Koch region because the His bundle is part of the triangle of Koch (see par. 57 and https://www.charthealthcareacademy.com/post/the-legendary-triangle-of-koch) and because the Applicant’s specification does not disclose any specific structure for performing the intended use [emphasis added]. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 
Regarding Claim 14, Shuros further elaborates that the fixation element comprises a helical attachment element (see par. 80) and the fixation sheath is freely rotatable relative to the steerable element (see par. 15).
Regarding Claim 15, Tuseth discloses wherein the guide wire is at least partially disposable in a lumen of the flexible needle (see Fig. 6C).
Regarding Claim 16, Tuseth discloses a dilator (see dilator 20) at least partially disposable in the lumen of the fixation sheath, wherein the flexible needle is disposed at least partially in a lumen of the dilator (see Fig. 7C).
Regarding Claim 17, Tuseth discloses wherein the flexible needle is freely translatable in a longitudinal direction relative to the fixation sheath (see movement between Fig. 7A and 7C).
Regarding Claim 18, Tuseth discloses an implantable medical device (see device 11) configured to run over or along the guide wire for implantation in the right-atrial endocardium in the triangle of Koch region in the right atrium of the patient’s heart (see par. 102-103).
Regarding Claim 19, Tuseth discloses a circulatory assist device, but does not disclose electrodes, leads, or a pacing device. Shuros discloses wherein the implantable medical device comprises one or more of a right-atrial electrode, a left-ventricular electrode, an intracardiac pacing device, a leadlet, and a lead (see lead 10; par. 53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to deliver a lead instead of a flow regulating device for treatments where electrical stimulation is needed rather than mechanical stimulation.
Regarding Claim 20, Shuros discloses wherein the implantable medical device comprises the left-ventricular electrode implantable from the triangle of Koch region of the right atrium through the right-atrial endocardium and central fibrous body and configured to deliver cardiac therapy to or sense electrical activity of the left ventricle in the basal and/or septal region of the left ventricular myocardium of a patient’s heart (see par. 57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to pace or sense in the left ventricle because Shuros teaches stimulation of the triangle of Koch region results in depolarization signals in the left and right ventricles (see par. 48). In other words, it would be a reasonable way to ensure proper conduction (see par. 49).
Regarding Claim 21, Shuros discloses wherein the implantable medical device comprises the right-atrial electrode configured to deliver cardiac therapy to or sense electrical activity of the right atrium of the patient’s heart (see par. 57 and 67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to deliver therapy or sense electrical activity from the right atrium because Shuros teaches it helps determine proper placement of the device on the target tissue (see par. 95).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bjorklund et al. (PG Pub. 2019/0269929) discloses a fixation member 225 with a needle tip for piercing into a triangle of Koch region (see par. 87).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.P/Examiner, Art Unit 3792                                                                                                                                                                                                        
/Amanda K Hulbert/Primary Examiner, Art Unit 3792